DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 & 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Balveren et al. (U.S. Patent Number 7,896,652) and Harrison (U.S. Publication Number 2009/0081621).  
Referring to claim 1, Van Balveren et al. discloses a sliding reminder board apparatus (Fig. 1) comprising: a board body, the board body having a board front side, a board back side, a board top side, a board bottom side, a board left side, and a board right side (Figs. 1-3); a plurality of tracks coupled to the board body, each track comprising a top rail and a parallel bottom rail coupled to the board front side, the top rail and the Van Balveren et al. does not disclose each task card being selectively coupled within one of the plastic sleeves through the open sleeve end.  However, Harrison teaches each card being selectively coupled within one of the plastic sleeves through the open sleeve end (paragraphs 0010 & 0011).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include each card being selectively coupled within one of the plastic sleeves through the open sleeve end, as disclosed by Harrison, incorporated into Van Balveren et al., in order for the board to be individualized.
Referring to claim 2, Van Balveren et al. discloses further comprising a base, the base having a base front side, a base back side, a base top side, a base bottom side, a base left side, and a base right side, the base top side having a board slot extending from the base left side through the base right side, the board slot selectively receiving the board bottom side to support the board body (Figs. 1-3).
 portion configured to receive a head of a fastener and a smaller upper portion configured to secure the fastener (column 9 lines 40-47).
Referring to claim 5, Van Balveren et al. discloses further comprising the plurality of tracks being five tracks (Fig. 1).
Referring to claim 6, Van Balveren et al. discloses further comprising each top rail and each bottom rail extending from proximal the board left side to proximal the board right side (Fig. 1).
Referring to claim 7, Van Balveren et al. discloses further comprising each top rail and each bottom rail having a perpendicular portion extending from the board front side and parallel portion extending from the perpendicular portion (Fig. 1).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Balveren et al. (U.S. Patent Number 7,896,652) in view Wilson (U.S. Patent Number 5,639,242).
Referring to claim 4, Van Balveren et al. discloses the sliding reminder board apparatus of claim 3.  Van Balveren et al. does not disclose further comprising a plurality of mounting members coupled to the board back side, the plurality of mounting members being configured to secure the board body to a surface.  However, Wilson teaches further comprising a plurality of mounting members coupled to the board back side, the plurality of mounting members being configured to secure the board body to a surface (abstract & Fig. 2:36).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising a plurality of mounting . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Balveren et al. (U.S. Patent Number 7,896,652) in view Wilson (U.S. Patent Number 5,639,242) and Harrison (U.S. Publication Number 2009/0081621).
Referring to claim 8, Van Balveren et al. discloses a sliding reminder board apparatus (Fig. 1) comprising: a board body, the board body having a board front side, a board back side, a board top side, a board bottom side, a board left side, and a board right side, the board back side having at least one wall hook slot, each hook slot having a larger lower portion configured to receive a head of a fastener and a smaller upper portion configured to secure the fastener (Figs. 1-3); a base, the base having a base front side, a base back side, a base top side, a base bottom side, a base left side, and a base right side, the base top side having a board slot extending from the base left side through the base right side, the board slot selectively receiving the board bottom side to support the board body (Figs. 1-3); a plurality of tracks coupled to the board body, each track comprising a top rail and a parallel bottom rail coupled to the board front side and extending from proximal the board left side to proximal the board right side, each top rail and each bottom rail having a perpendicular portion extending from the board front side and parallel portion extending from the perpendicular portion, the top rail and the bottom rail defining a status area of the board front side therebetween (Fig. 3: 8, 12 & 13); a plurality of status indicator pairs coupled to the board body, each status indicator pair being coupled to the status area of one of the tracks, each status indicator pair having Van Balveren et al. does not disclose a plurality of mounting members coupled to the board back side, the plurality of mounting members being configured to secure the board body to a surface.  However, Wilson teaches a plurality of mounting members coupled to the board back side, the plurality of mounting members being configured to secure the board body to a surface (abstract & Fig. 2:36).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of mounting members coupled to the board back side, the plurality of mounting members being configured to secure the board body to a surface, as disclosed by Wilson, incorporated into Van Balveren et al. in order to mount on to the wall or other surfaces.  Van Balveren et al./Wilson does not disclose each card being selectively coupled within one of the plastic sleeves through the open sleeve end.  However, Harrison teaches each card being selectively coupled within one of the plastic sleeves through the open sleeve end (paragraphs 0010 & 0011).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include each card being selectively coupled within one of the plastic sleeves through the open sleeve end, as disclosed by Harrison, incorporated into Van Balveren et al./Wilson et al., in order for the board to be individualized.
Response to Arguments
Applicant's arguments filed 3/6/2022 have been fully considered but they are not persuasive.  The applicant respectfully submits that the drawing figures of Van Balveren do not disclose sleeves. They do not even disclose plastic covering the cards as suggested in the rejection. Even if they did, this would be a laminate of the cards and not a sleeve in any way consistent with the teaching of the claimed invention in which the sleeves hold interchangeable cards. Harrison teaches customization by insertion of a business card into a sleeve, but with no teaching whatsoever of a sleeve in Van Balveren the references collectively do not disclose, teach, suggest, or contemplate the claim limitations such that claim 1 should be allowed. By virtue of dependence on claim 1, claims 2, 3, and 5 through 7 are believed to be allowable.  However, the Examiner disagrees with the Applicant.  As Seen in the rejection above, Van Balveren et al. discloses a plurality of plastic sleeves (Figs. 4A-4C & 5A-5C: the plastic the cards are covered in), each plastic sleeve being slidably engageable within the tracks to cover either the left half or the right half of the status area (Figs. 5A-5C).  Van Balveren et al. does not disclose each task card being selectively coupled within one of the plastic sleeves through the open sleeve end.  However, Harrison teaches each card being selectively coupled within one of the plastic sleeves through the open sleeve end (paragraphs 0010 & 0011).  Furthermore, there is no specific definition of a sleeve in the originally filed specification.  As long as the card is covered in plastic it is a sleeve.  Further, the applicant argues that this is not consistent with the teaching of the claimed invention in which the sleeves hold interchangeable cards.  The applicant further argues limitations that are not claimed in the instant claim.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715